Exhibit 10.1




Clear Skies Solar, Inc.

200 Old Country Road, Suite 610

Mineola, New York 11501-4241




October 27, 2009




To the subscribers in our May 8, July 28 and September 16, 2009 financings:




Reference is hereby made to those certain Subscription Agreements, dated as of
May 8, 2009, July 28, 2009 and September 16, 2009 (each a “Subscription
Agreement” and collectively, the “Subscription Agreements”), by and among Clear
Skies Solar, Inc., a Delaware corporation (the “Company”), and each individual
or entity identified on the signature pages thereto (each, including its
successors and assigns, a “Subscriber” and, collectively, the “Subscribers”).
Capitalized terms used in this letter agreement and not otherwise defined shall
have the meanings ascribed to them in the Subscription Agreements and
Transaction Documents.




1.

Maturity of Notes. Pursuant to the Subscription Agreement dated September 16,
2009 (the “September Agreement”), the Company issued secured convertible
promissory notes (the “September Notes”) in the amounts set forth on Exhibit A
hereto. The Maturity Date of the September Notes is October 31, 2009. The
Company has requested an extension of the Maturity Date and the Company and the
holders of the September Notes hereby agree that the Maturity Date is extended
to January 31, 2010, notwithstanding anything to the contrary contained in any
of the Transaction Documents, and acknowledge that such action will not be
deemed to trigger any defaults, breaches or liquidated damages under the
Transaction Documents.




2.

Reservation of Shares. The Transaction Documents require the Company to reserve
a number of shares of its common stock (the “Reservation Requirement”) equal to
150% of the number of shares that might be obtained by the holder of the secured
convertible promissory notes issued pursuant to each of the Subscription
Agreements. The Subscribers hereby agree and consent to the amendment of the
Reservation Requirement to 110%, and such reduction of the Reservation
Requirement will not be deemed to trigger any defaults, breaches or liquidated
damages under the Transaction Documents.




3.

Consideration. As consideration for the above the Company will issue to the
holders of the September Notes an aggregate of one million shares of its common
stock as set forth on Exhibit A hereto, which shares shall be issued under the
same terms and conditions governing and related to the issuance of the Incentive
Shares issued pursuant to the September Agreement except that there shall be no
obligation on the Company’s part to register such shares.




4.

Miscellaneous. Subject to the waivers and agreements provided herein, the
Transactions Documents shall remain in full force and effect. Except as
expressly set forth herein, this letter agreement shall not be deemed to be a
waiver, amendment or modification of any provisions of the Transaction Documents
or of any right, power or remedy of the Subscribers, or constitute a waiver of
any provision of the Transaction Documents (except to the extent herein set
forth), or any other document, instrument and/or agreement executed or delivered
in connection therewith, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. The Subscribers
reserve all rights, remedies, powers or privileges available under the
Transaction Documents, at law or otherwise, subject to the terms of this letter
agreement. This letter agreement shall not constitute a novation or satisfaction
and accord of the Transaction Documents or any other document, instrument and/or
agreement executed or delivered in connection therewith. This letter agreement
shall be governed by and construed in accordance with the laws of the State of
New York.











--------------------------------------------------------------------------------

Please indicate your acknowledgment of and agreement to the foregoing by signing
a copy of this letter and returning an executed original to the Company. This
Agreement may be executed by the parties hereto in counterparts, and execution
may be evidenced by facsimile or other electronic transmission of a signed
signature page by any party hereto, and all of such counterparts together shall
constitute one and the same instrument.




Sincerely,




/s/ Ezra Green               

Ezra Green

Chief Executive Officer




ACCEPTED AND AGREED:




ALPHA CAPITAL ANSTALT







By:

/s/ Konrad Ackermann

 

Dated: October 29, 2009

Name:

Konrad Ackerman

 

 

Title:

Director

 

 

 

 

 

 

 

/s/ Barry Honig

 

Dated: October 28, 2009

 

BARRY HONIG

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael Brauser

 

Dated: October 28, 2009

 

MICHAEL BRAUSER

 

 

 

 

 

 

 

 

 

 

 

/s/ Arthur Goldberg

 

Dated: October 28, 2009

 

ARTHUR GOLDBERG

 

 








2




--------------------------------------------------------------------------------

EXHIBIT A




Holder

 

Principal Amount

of Secured

Convertible Notes

dated 9/16/09

 

Shares

to be Issued

Pursuant to

Section 3 Herein

ALPHA CAPITAL ANSTALT

 

110,000

 

400,000

Barry Honig

 

55,000

 

200,000

Michael Brauser

 

99,000

 

360,000

Arthur Goldberg

 

11,000

 

40,000

 

 

 

 

 

Totals

 

275,000

 

1,000,000

 





3


